Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on March 2, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on March 2, 2022, have been entered.

Status of Claims
Amendment of claim 49, and addition of claim 54 is acknowledged.
Claims 1, 4, 9, 14-15, 49-50 and 54 are currently pending and are the subject of this office action.
Claims 1, 4, 9 and 14-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2019.
Claims 49-50 and 54 are presently under examination.

The following species are under examination:
Sodium deoxycholate as the bile acid

Priority
This application is a divisional of U.S. Patent Application 14/470,424, filed August 27, 2014, which is a continuation of U.S. Patent Application 13/917,450, filed June 13, 2013 and now U.S. Patent No. 8,846,066, which is a continuation of U.S. Patent Application 12/782,629, filed May 18, 2010, now abandoned, which is a continuation of U.S. Patent Application 11/286,825, filed November 23, 2005, now abandoned, which is a continuation-in-part application of Serial No. 11/134,727, filed May 19, 2005, now U.S. Patent No. 7,754,230, which is a continuation-in-part application of Serial No. 11/054,171, filed February 8, 2005, now U.S. Patent 7,622,130, which claims priority to U.S. Provisional Application Serial Number 60/572,879 filed May 19, 2004.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, non-provisional application: 11/134,727 (US 7,754,230) fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Non-provisional application: 11/134,727 fails to disclose:
A composition consisting of a bile acid and phosphate-buffered saline (PBS).

Accordingly, none of the examined claims (49-50 and 54) are entitled to the benefit of the non-provisional application: 11/134,727.  The priority date for all the claims is 11/23/2005.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Example 1 of the 11/134,727 (US 2005/0267080) does not show a syringe loadable container consisting of pharmaceutical formulation consisting of a bile acid and PBS.  PBS is simply mentioned as a negative control (see for example [0171]).
Similar arguments apply to application 11/134,727 and provisional 60/572,879.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1) Claims 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

	Claims 49-50 recite a syringe container consisting of: a fat-solubilizing amount of a bile acid or bile acid salt and a phosphate-buffered saline (PBS).
However, a careful review of the specification and the original claims, as originally filed (11/23/2005), does not appear to lend support for the above limitation.  There is no single example in the specification that discloses: a fat-solubilizing amount of a bile acid or bile acid salt and a phosphate-buffered saline (PBS). 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Same as before, Applicant cannot point to any specific formulation in a syringe loadable container consisting of a fat-solubilizing amount of bile acid and PBS.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 54 recites: “wherein said sodium deoxycholate is present in the pharmaceutical formulation in a concentration of 0.5-5%”.
However, a careful review of the specification and the original claims, as originally filed (11/23/2005), does not appear to lend support for the above limitation.  There is no mention of such a range of concentration for sodium deoxycholate. For example, paragraph [0028] discloses the following ranges: 0.001 to 10, 0.01 to 5, or 0.1 to 2% w/w, w/v or v/v 


Claim Rejections - 35 USC § 102 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 49-50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Curtiss III et. al. (US 6,024,961).

CLAIM INTERPRETATION: for this rejection it is assumed that any container qualifies as a “syringe loadable container”

For claims 49-50 Curtis III teaches a composition consisting of 0.1% sodium deoxycholate and PBS (see column 24, line 48).
Even though Curtis III does not teach a “syringe loadable container”, the fact is that any solution, including the solution disclosed by Curtiss III inherently is stored in a container. 

Curtiss III does not teach that 0.1% of sodium deoxycholate corresponds to a fat-solubilizing amount.  However, the specification does not specify what a fat-solubilizing amount is.   The specification however teaches compositions comprising 0.1% to 2% w/w of bile acid (see [0028]).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the amount disclosed by the prior art does not possess the same material, structural and functional characteristics of the amounts claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the amount in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Curtis III does not teach that the composition consisting of 0.1% sodium deoxycholate and PBS is a “pharmaceutical formulation, formulated for subcutaneous injection”.  However, the Curtis composition has exactly the same ingredients has the instant claims 49-50 and in the same amounts, so if the solution of claim 49 qualifies as a “pharmaceutical formulation, formulated for subcutaneous injection”, so does the Curtis composition, since both have the exact same ingredients.
Apparently, Applicant has discovered a new property or advantage ("pharmaceutical formulation, formulated for subcutaneous injection”) of the composition anticipated by the prior art (“a formulation consisting of sodium deoxycholate and PBS).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: pharmaceutical formulation that is formulated for subcutaneous injection) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition disclosed by Curtiss III does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Claim Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 49-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtiss III et. al. (US 6,024,961).

For claims 49-50 Curtis III teaches a composition consisting of 0.1% sodium deoxycholate and PBS (see column 24, line 48).
Curtis does not teach that the composition is in a syringe loadable container.  However, solutions, like the one described by Curtiss II are necessarily stored in some type of container.
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to store the composition consisting of 0.1% sodium deoxycholate and PBS in any container, including a syringe-loadable container or in a syringe itself, since the composition can always be administered by syringe.

Curtiss III does not teach that 0.1% of sodium deoxycholate corresponds to a fat-solubilizing amount.  However, the specification does not specify what a fat-solubilizing amount is.   The specification however teaches compositions comprising 0.1% to 2% w/w of bile acid (see [0028]).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the amount disclosed by the prior art does not possess the same material, structural and functional characteristics of the amounts claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the amount in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Curtis III does not teach that the composition consisting of 0.1% sodium deoxycholate and PBS is a “pharmaceutical formulation, formulated for subcutaneous injection”.  However, the Curtis composition has exactly the same ingredients has the instant claims 49-50 and in the same amounts, so if the solution of claim 49 qualifies as a “pharmaceutical formulation, formulated for subcutaneous injection”, so does the Curtis composition, since both have the exact same ingredients.
Apparently, Applicant has discovered a new property or advantage ("pharmaceutical formulation, formulated for subcutaneous injection”) of the composition anticipated by the prior art (“a formulation consisting of sodium deoxycholate and PBS).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: pharmaceutical formulation that is formulated for subcutaneous injection) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition disclosed by Curtiss III does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 49-50 with a reasonable expectation of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Claim Rejections - 35 USC § 103 (New Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtiss III et. al. (US 6,024,961).

Curtis III teaches all the limitations of claim 54 (see 102(b) and 103 rejections above), except for the amount of sodium deoxycholate (0.5%-5%)
However, Curtis III teaches a composition consisting of 0.1% sodium deoxycholate (see column 24, line 48), which is close to the claimed range (0.5-5%).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
All this will result in the practice of claim 54 with a reasonable expectation of success


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 25, 2022.